



EXHIBIT 10a(5)


























DEFERRED COMPENSATION PLAN FOR CERTAIN EMPLOYEES
OF PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED
AND ITS AFFILIATES










































AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2019




























1

--------------------------------------------------------------------------------









DEFERRED COMPENSATION PLAN FOR CERTAIN EMPLOYEES OF
PUBLIC SERVICE ENTERPRISE GROUP INCORPORATEDAND ITS AFFILIATES
AMENDED EFFECTIVE NOVEMBER 1, 2011


1.    PURPOSE. The purpose of this Plan is to provide a method to certain select
and key employees of the Company and its Affiliates to defer compensation as
provided herein. This Plan was formerly known as the Deferred Compensation Plan
for Certain Employees of Public Service Electric and Gas Company.


2.    AMENDMENT. This Plan is being amended and restated effective January 1,
2019.


This Plan was last amended and restated effective as of November 1, 2011 (with
certain provisions effective January 1, 2012) to provide for in-service
distributions and a lump sum payment upon the death of a Participant, to allow
Participants to elect distribution of their Accounts on a specified date or a
specified event, and certain other administrative changes.


This Plan was amended and restated, effective December 1, 2008, to allow a
special one-time election to change certain prior deferral elections and make
certain definitional changes related to Section 409A of the Code.


3.    DEFINITIONS OF TERMS USED IN THIS PLAN. As used in this Plan, the
following words and phrases shall have the meanings indicated:


(a)
“Account” - the Deferred Compensation Account described in Paragraph 4 of this
Plan.

 
(b)
“Affiliate” - any organization which is a member of a controlled group of
corporations (as defined in Code section 414(b), as modified by Code section
415(h)) which includes the Company; or any trades or businesses (whether or not
incorporated) which are under common control (as defined in Code section 414(c),
as modified by Code section 415(h)) with the Company; or a member of an
affiliated service group (as defined in Code section 414(m)) which includes the
Company or any other entity required to be aggregated with the Company pursuant
to regulations under Code section 414(o). The term affiliate shall also include
such entities which shall be specifically designated by the Committee.



(c)
“Assets” - all Compensation and interest that have been credited to a
Participant’s Account in accordance with Paragraph 5 of this Plan.



(d)
“Beneficiary” - the individual(s) and/or entity(ies) designated and defined by
the Plan.



2

--------------------------------------------------------------------------------







(e)
“Change in Control” - the occurrence of any of the following events:

 
(i) 
any “person” (within the meaning of Section 13(d) of the Securities Exchange Act
of 1934, as amended from time to time (the “Act”)) is or becomes the beneficial
owner within the meaning of Rule 13d-3 under the Act (a “Beneficial Owner”),
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such person any securities acquired directly
from the Company or its affiliates) representing 25% or more of the combined
voting power of the Company’s then outstanding securities, excluding any person
who becomes such a Beneficial Owner in connection with a transaction described
in clause (A) of subparagraph (iii) below; or

 
(ii)
the following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on December 15, 1998,
constitute the board of directors of the Company (“Board”) and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on December 15,
1998 or whose appointment, election or nomination for election was previously so
approved or recommended; or

 
(iii)
there is consummated a merger or consolidation of the Company or any direct or
indirect wholly owned subsidiary of the Company with any other corporation,
other than (1) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
subsidiary of the Company, at least 75% of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or



3

--------------------------------------------------------------------------------





consolidation, or (2) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 25% or more of the combined voting power of the Company’s
then outstanding securities; or


(iv) 
the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 75% of the combined voting power of
the voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.



(v)
Notwithstanding the foregoing subparagraphs (i), (ii), (iii) and (iv), a “Change
in Control” shall not be deemed to have occurred by virtue of the consummation
of any transaction or series of integrated transactions immediately following
which the record holders of the common stock of the Company immediately prior to
such transaction or series of transactions continue to have substantially the
same proportionate ownership in an entity which owns all or substantially all of
the assets of the Company immediately following such transaction or series of
transactions.



(f)
“Code” - the Internal Revenue Code of 1986, as amended. A reference to a section
of the Code shall also refer to any regulations and other guidance issued under
that section.



(g)
“Committee” - the Employee Benefits Policy Committee of the Company.



(h)
“Company” - Public Service Enterprise Group Incorporated.



(i)
“Compensation” - the total remuneration paid to a Participant for services
rendered to the Company or a Participating Affiliate, excluding the Company’s or
Participating Affiliate’s cost for any public or private employee benefit plan,
including this Plan, but including all elective contributions that are made by
the Company or Participating Affiliate under Internal Revenue Code Sections 125
or 401(k). Compensation deferrable under this Plan shall specifically include
any and all amounts



4

--------------------------------------------------------------------------------





transferred from the deferred compensation accounts of the Company’s Management
Incentive Compensation Plan, the Management Incentive Compensation Plan of
Public Service Electric and Gas Company and any prior deferred compensation plan
of an Affiliate.


(j)
“Deferred Compensation” - the amount of Compensation deferred pursuant to
Paragraph 4 of this Plan.



(k)
“Disability” - a Participant will be considered disabled if they meet one of the
following requirements: (i) they are unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or to last for a continuous period of
not less than 12 months; or (ii) they are, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under a
Company or Affiliate sponsored plan.



(l)
“Employer” - the Company and any Participating Affiliate.



(m)
“ERISA” - The Employee Retirement Income Security Act of 1974, as amended. A
reference to a section of ERISA shall also refer to any regulations and other
guidance issued under that section.



(n)
“ERISA Affiliate” - (a) any organization while it is a member of a controlled
group of corporations (as defined in Code Section 414(b)) which includes the
Company; or (b) any trades or businesses (whether or not incorporated) while
they are under common control (as defined in Code Section 414(c)) with the
Company.



(o)
“Investment Fund” - the fund or funds selected by the Company’s Thrift and
Pension Investment Committee (“TPIC”) from time to time which shall serve as a
means of measuring the increase or decrease of each Participant’s Account. The
TPIC may, in its discretion, add or discontinue any Investment Fund available
under the Plan. The TPIC shall cause to provide each affected Participant with
the opportunity, without limiting or otherwise impairing any other right of such
Participant regarding changes in investment directions, to redirect the
allocation of their Account invested in any discontinued Investment Fund among
the other Investment Funds available under the Plan, including any replacement
investment vehicle.



(p)
“Participant” - each employee of the Company or any Participating Affiliate as
may be designated by the Chief Executive Officer of the Company.





5

--------------------------------------------------------------------------------





(q)
“Participating Affiliate” - any Affiliate of the Company which (a) adopts this
Plan with the approval of the Company; (b) authorizes the Board of Directors and
the Committee to act for it in all matters arising under or with respect to this
Plan; and (c) complies with such other terms and conditions relating to this
Plan as may be imposed by the Company.



(r)
“Plan” - the Deferred Compensation Plan for Certain Employees of Public Service
Enterprise Group Incorporated and its Affiliates (formerly known as the Deferred
Compensation Plan for Certain Employees of Public Service Electric and Gas
Company).



(s)
“Separation from Service” - Subject to paragraphs (i) and (ii), a Participant’s
termination from employment with the Company and all ERISA Affiliates, whether
by retirement or resignation from or discharge by the Company or an ERISA
Affiliate.



(i)
A Separation from Service shall be deemed to have occurred if a Participant and
the Company or any ERISA Affiliate reasonably anticipate, based on the facts and
circumstances, that either:



(A)
the Participant will not provide any additional services for the Company or an
ERISA Affiliate after a certain date; or



(B)
the level of bona fide services performed by the Participant after a certain
date will permanently decrease to no more than 50% of the average level of bona
fide services performed by the Participant over the immediately preceding
36 months.



(ii)
If a Participant is absent from employment due to military leave, sick leave, or
any other bona fide leave of absence authorized by the Company or an Affiliate
and there is a reasonable expectation that the Participant will return to
perform services for the Company or an ERISA Affiliate, a Separation from
Service will not occur until the latter of:



(A)
the first date immediately following the date that is six months after the date
that the Participant was first absent from employment; or



(B)
the date the Participant no longer retains a right to reemployment, to the
extent the Participant retains a right to reemployment with the Company or any
ERISA Affiliates under applicable law or by contract.





6

--------------------------------------------------------------------------------





If a Participant fails to return to work upon the expiration of any military
leave, sick leave, or other bona fide leave of absence where such leave is for
less than six months, the Separation from Service shall occur as of the date of
the expiration of such leave.


(t)
“Specified Employee” - An individual who is a key employee (as defined in Code
Section 416(i) without regard to Code Section 416(i)(5)) of the Company at any
time during the 12-month period ending on each December 31 (the “identification
date”). If an individual is a key employee as of an identification date, the
individual shall be treated as a Specified Employee for the 12-month period
beginning on the April 1 following the identification date. Notwithstanding the
foregoing, an individual shall not be treated as a Specified Employee unless any
stock of the Company or an ERISA Affiliate is publicly traded on an established
securities market or otherwise.



4.    ELECTION AS TO THE AMOUNT OF COMPENSATION THAT IS TO BE DEFERRED. A
Participant may elect to defer any portion of their Compensation otherwise
payable for services rendered for their Employer.


(a)
Timing of Elections - Any election to defer must be made in the manner
prescribed by the Committee or its designee. All elections to defer must be made
in the calendar year prior to the year that the services giving rise to the
compensation are performed. Provided, however, that elections to defer
performance-based compensation may be made up to the date that is six-months
before the end of the related performance period, as long as a) the performance
period is at least 12 months in length, b) the Participant performed services
continuously from the date the performance criteria were established through the
date the deferral election is made and c) at the time the deferral election is
made, the performance-based compensation is not both i) substantially certain to
be paid and ii) readily ascertainable. A Participant may change (in the manner
prescribed by the Committee), not later than the date than the last date that an
election to defer may be made, the amount of Compensation to be deferred by them
with respect to the next succeeding calendar year or performance period.



A Participant may make separate elections as to the deferral of base salary and
bonus.


In the calendar year that a Participant first becomes eligible to participate in
this Plan, such Participant may elect to defer Compensation for part of that
calendar year but only if such election is made within thirty (30) days after
the Participant first becomes eligible to participate in this Plan or any other
plan required under Section 409A of the Code to be aggregated with


7

--------------------------------------------------------------------------------





this Plan. Except as otherwise specifically provided for herein, Compensation
may be deferred prospectively only, and the amount of Compensation to be
deferred may be changed only with respect to future calendar years.


(b)
Special One-Time Election to Rescind 2005 Deferrals - Not later than December
14, 2005, Participants who had elected to defer compensation during 2005 may, by
written notice, the form of which shall be designated and published by the
Committee, rescind their election to defer 2005 compensation and such amounts
shall be currently paid to the Participant.



(c)
Special One-Time Election to Change Distribution Elections with respect to 2005,
2006, 2007 or 2008 Deferrals - Not later than December 31, 2008, Participants
who had elected to defer compensation during 2005, 2006, 2007 or 2008 may, by
written notice in a form approved by the Committee, elect to change the
distribution elections with respect to any such deferrals.



(d)
Deferral Elections with Respect to 2012 - 2018 Deferrals - A Participant’s 2011
deferral election shall not carryover to 2012. A Participant who wishes to defer
for 2012 must make a deferral election. If no election is made, the Participant
shall be deemed to have elected not to defer for 2012. A Participant’s election
to defer for 2012 or a later year shall carryover to future years unless the
Participant makes a change for the next succeeding year.



(e)
Deferral Elections with Respect to 2019 and Future Years - A Participant’s 2018
deferral election shall not carryover to 2019. A Participant who wishes to defer
for 2019 or a later year must make an affirmative deferral election. If no
election is made, the Participant shall be deemed to have elected not to defer
for that particular year. A Participant’s election to defer for one year shall
not carryover to the subsequent year.



5.
HOW THE ACCOUNT IS TO BE MAINTAINED.



(a)
Establishment of Account - The Committee shall cause to be established an
Account for each Participant who elects to participate in the Plan. Each
Participant’s Account shall be credited with an amount equal to the Deferred
Compensation which would have otherwise been payable to them.



(b)
Earnings Credits on Assets in the Account - Each Participant, except
Participants whose active employment with an Employer terminated prior to
January 1, 2000, may direct investment of their Account among the



8

--------------------------------------------------------------------------------





Investment Funds (in the manner established by the Committee) in multiples of
one percent; provided, however, that the Committee shall not be obligated to
effectuate any such investment direction. In the case of (i) Participants whose
active employment by an Employer terminated prior to January 1, 2000 and (ii) a
Participant who fails to provide a designation of Investment Funds, such
Participants shall be deemed to have designated 100 percent of their Accounts to
be invested in the Investment Fund that determines income accrual with reference
to the prime commercial lending rate of JPMorgan Chase Bank (formerly, the Chase
Manhattan Bank). Effective July 1, 2011, the prime commercial lending rate of
JPMorgan Chase Bank shall be capped at 120% applicable federal long- term rate.
For the avoidance of any doubt, a Participant may not invest their Account in
the Company Stock fund.


A Participant may change their investment election daily. Each Participant’s
Account shall be valued daily equal.


(c)
Title to and Beneficial Ownership of Assets - The Plan shall be unfunded. The
Company shall not be required to segregate any amounts credited to any
Participant’s Account, which shall be established merely as an accounting
convenience. Title to and beneficial ownership of any Assets, whether Deferred
Compensation or earnings credited to a Participant’s Account pursuant to
Subparagraphs 5(a) and (b) hereof, shall at all times remain in the Company, and
no Participant nor Beneficiary shall have any interest whatsoever in any
specific assets of the Company. All Assets shall at all times remain solely the
property of the Company subject to the claims of its general creditors.



6.    DISTRIBUTION FROM THE ACCOUNT


(a)
Election as to the Commencement and Timing of the Distribution of 2011 and Prior
Year Deferrals.



(i)
Commencement - By election on the form designated by and filed with the
Committee at the same time they elect to defer compensation under Paragraph 4, a
Participant, may elect to have distribution from their account commence (i) on
the thirtieth day after the date they cease to be employed by an Employer or, in
the alternative, (ii) on January 15th of any calendar year following Separation
from Service elected by the Participant, but in any event no later than the
latter of (A) the January of the year following the year of the Participant’s
70th birthday or (B) the January following Separation from Service or (iii)
pursuant to the terms of any written employment agreement applicable to the
Participant. Notwithstanding the forgoing, however, for any



9

--------------------------------------------------------------------------------





Participant who is a Specified Employee, distribution of their account may not
occur earlier than six months following their Separation from Service.


(ii)
Timing - By election on the form designated by and filed with the Committee at
the same time they elect to defer compensation under Paragraph 4, a Participant
may elect to receive the distribution of their Account in the form of (A) one
lump-sum payment, (B) annual distributions over a five-year period or (C) annual
distributions over a 10-year period. A Participant may change such election by
filing a subsequent election form, but any such change shall apply only to
future deferrals. In the event a lump-sum payment is made under this Plan, the
Assets credited to a Participant’s Account, including earnings at the rate
provided in Subparagraph 5(b) of this Plan to the date of distribution, shall be
paid to the Participant on the date determined under Subparagraph 6(a) of this
Plan. In the case of a distribution over a period of years, the Company shall
pay to the Participant on the date determined under Subparagraph 6(a) of this
Plan and on the yearly anniversaries of such date, annual installments of the
unpaid balance of the Assets in the Participant’s Account, including earnings on
the unpaid balance at the rate provided in Subparagraph 5(b) of this Plan to the
date of distribution. The amount of each installment shall be determined by
multiplying the then unpaid balance, plus accrued earnings, in the Participant’s
Account by a fraction, the numerator of which is one and the denominator of
which is the number of annual installments remaining to be paid.



(b)
Election as to the Commencement and Timing of the Distribution of 2012 and
Beyond Deferrals. By election in the manner prescribed by the Committee, at the
same time they elect to defer compensation under Paragraph 4, a Participant, may
elect to have distribution of each year’s deferrals and associated earnings
occur on the date or event specified in Subparagraphs (i), (ii) or (iii). For
the avoidance of any doubt, a Participant’s distribution election shall apply to
future years unless the Participant makes a subsequent election.



Distribution Elections with Respect to 2012 through 2018. A Participant’s 2011
distribution election shall not carryover to 2012. A Participant who defers 2012
base salary and/or bonus must make a distribution election. If no election is
made, the Participant’s deferrals shall be distributed in the form of a lump sum
six months following Separation from Service. A Participant’s distribution
election for 2012 or for a later year through 2018 shall carryover to future
years unless the


10

--------------------------------------------------------------------------------





Participant makes a change for the next succeeding year; provided however, that
no distribution election shall carryover for future years after 2018.
Notwithstanding the carryover of a distribution election that would otherwise
apply during the period 2012 through 2018, a Participant’s election to have
deferrals distributed under Section 6(b) (iii) shall not carry over to a
subsequent year. If the Participant elects to have deferrals distributed under
Section 6(b) (iii) for a given year and then fails to make an election for the
subsequent year, the Participant’s deferrals shall be paid in a lump sum six
months following Separation from Service.


Distribution Elections with Respect to 2019 and Future Years. A Participant’s
2018 distribution election shall not carryover to 2019. A Participant who defers
2019 base salary and/or bonus must make an affirmative distribution election for
2019. If no election is made, the Participant shall be deemed to have elected
distribution for 2019 in the form of a lump sum six months following Separation
from Service. A distribution election must be affirmatively submitted by the
Participant for each future year beginning with 2019 in accordance with
Subparagraphs 6(b) (i), (ii) or (iii) below. If no distribution election is
timely made for a particular year, the Participant shall be deemed to have
elected distribution in the form of a lump sum six months following Separation
from Service.


(i)
For each year, a Participant may elect to have distribution of that year’s
deferrals and associated earnings under Subparagraph 5(b), commence six months
following Separation from Service. Distribution shall be made or commence within
the 60 day period following the date that is the date six months following
Separation from Service. A Participant may elect to receive such distribution in
the form of (A) one lump-sum payment, or (B) annual installments over a three to
fifteen year period. In the case of a distribution over a period of years, the
Company shall pay to the Participant on the date determined under this
Subparagraph 6(b) (i) and on the yearly anniversaries of such date, annual
installments of the unpaid balance of that year’s deferrals, including earnings
on the unpaid balance at the rate provided in Subparagraph 5(b) of this Plan to
the date of distribution. The amount of each installment shall be determined by
multiplying the then unpaid balance of that year’s deferrals, plus accrued
earnings, the numerator of which is one and the denominator of which is the
number of annual installments remaining to be paid.



(ii)
For each year, a Participant may elect to have distribution of that year’s
deferrals, and associated earnings under Subparagraph 5(b), paid or commence on
a date that is indicated by the Participant as a number of years following
Separation from Service, provided that



11

--------------------------------------------------------------------------------





such specified number of years is at least six months following Separation from
Service. Distribution shall be made or commence within the 60 day period
following the date that the Participant elects. A Participant may elect to
receive such distribution in the form of (A) one lump-sum payment, or (B) annual
installments over a three to fifteen year period. In the case of a distribution
over a period of years, the Company shall pay to the Participant on the date
determined under this Subparagraph 6(b) (ii) and on the yearly anniversaries of
such date, annual installments of the unpaid balance of that year’s deferrals,
including earnings on the unpaid balance, at the rate provided in Subparagraph
5(b) of this Plan to the date of distribution. The amount of each installment
shall be determined by multiplying the then unpaid balance of that year’s
deferrals, plus accrued earnings, the numerator of which is one and the
denominator of which is the number of annual installments remaining to be paid.
 
(iii)
For each year’s deferrals and associated earnings, a Participant may elect to
receive distribution of that year’s deferrals on a specified date that is no
earlier than three years following the beginning of the year giving rise to the
deferrals. The Participant does not have to incur a Separation from Service to
receive distribution under this Subparagraph (6) (b) (iii). Distribution shall
be made in a lump sum within 90 days following the date elected by the
Participant.



In the event that the Participant incurs a Separation from Service prior to the
date the elected under this subsection (iii), distribution of those deferrals
and associated earnings shall not be made upon Separation from Service, but
rather shall be within 90 days following the date elected by the Participant
under this subsection (iii).


(c)
Changes in Distribution Elections.



(i)
Participants may, by notice filed with the Company prior to December 31st of any
year, make changes of distribution elections on a prospective basis. However,
beginning in 2019, a distribution election must be affirmatively submitted by
the Participant for each year. If no distribution election is timely made for a
particular year beginning with 2019, the Participant shall be deemed to have
elected distribution in the form of a lump sum six months following Separation
from Service.





12

--------------------------------------------------------------------------------





(ii)
Participants may, by notice filed with the Company, make changes of distribution
elections with respect to prior deferred compensation as long (A) any such new
distribution election is made at least one year prior to the date that the
commencement of the distribution would otherwise have occurred and (B) the
revised commencement date is at least five years later than the date that the
commencement of the distribution would otherwise have occurred. With respect to
2012 and beyond deferrals, installment payments shall be treated as one payment.



(iii)
Special One-Time Election - Participants may, by notice filed with the Company
prior to December 31, 2005, make a one-time election to change any distribution
election previously made with respect to compensation deferred on or before
December 31, 2005.



(iv)
Special One-Time Election - Participants may, by notice filed with the Company
prior to December 31, 2008, make a one-time election to change any distribution
election previously made with respect to compensation deferred during 2005,
2006, 2007 or 2008.



(d)
Distribution in Case of Certain Disability - In the event of a Participant’s
Disability prior to a calendar year elected by the Participant under
Subparagraph 6(a) or Subparagraph (b) of this Plan for distribution to commence,
distribution of the Participant’s Account shall commence in the month following
the month in which the Participant terminates employment for Disability, in
accordance with the Participant’s election under Subparagraph 6(a) or
Subparagraph (b) of this Plan as to the form of distribution.



(e)
Distribution in Case of Death.



(i)
Distribution of 2011 and Prior Years Deferrals. In the event of a Participant’s
death, the balance of the Participant’s Account shall be distributed to the
Participant’s Beneficiary(ies) over a period of not more than five (5) years, in
accordance with the Participant’s election (in the manner prescribed by the
Committee) for distribution in case of death. Any change in the period over
which such payments are made shall only apply to future deferrals. Such
distribution shall be made in a manner consistent with Subparagraph 6(a) of this
Plan and shall commence in the month of January of the year after the year of
the Participant’s death, on a date within said month to be determined by the
Committee in its sole discretion. Additional annual payments for distributions
made over a period of more than one year shall be made on the yearly
anniversaries of such date. In the event of a Participant’s death



13

--------------------------------------------------------------------------------





after distribution of their Account has commenced, any election under this
Subparagraph 6(e) (i) shall not extend the time of payment of their Account
beyond the time when distribution would have been completed if they had lived. A
Participant may change Beneficiary designations by filing a subsequent
designation in the manner prescribed by the Committee.


(ii)
Distribution of 2012 and Beyond Deferrals. In the event of a Participant’s death
prior to the date that the Participant commenced receiving of a specific year’s
deferrals and associated earnings, such amount shall be distributed to the
Participant’s Beneficiary (ies) in a lump sum within 90 days following the
Participant’s death.



In the event of the Participant’s death after they commenced distribution of a
year’s deferrals and associated earnings in the form of installments, the
balance of such year’s deferrals and associated earnings shall be distributed to
the Participant’s Beneficiary(ies) in a lump sum within 90 days following the
Participant’s death.


A Participant may change Beneficiary designations by filing a subsequent
designation in the manner prescribed by the Committee. The Participant’s
Beneficiary designation shall apply to their entire Account.


(f)
Request for Change in Distribution on Account of an Unforeseeable Emergency - A
Participant, Beneficiary or a legal representative may request an acceleration
of any payments from a Participant’s Account by making such request in the
manner prescribed by the Committee. The Committee, or its delegate, may, in its
sole discretion, grant such request only if the Committee, or its delegate,
determines that an emergency beyond the control of the Participant, Beneficiary
or legal representative exists and which would cause such Participant,
beneficiary or legal representative severe financial hardship if the payment of
such benefits were not approved. Any such distribution for hardship shall be
limited to the amount needed to meet such emergency plus the amount of any tax
liability resulting from the distribution. A Participant who makes a hardship
withdrawal may not reenter this Plan for 12 months after the date of withdrawal.
Any distribution under this Subparagraph 6(f) shall be made on the 15th day
after the Committee, or its delegate, grants such request for hardship
withdrawal.



(g)
Employment not Terminated if Transferred to an Affiliate - For the purposes of
this Paragraph 6, a Participant shall not be deemed to have



14

--------------------------------------------------------------------------------





experienced a Separation from Service if they are transferred to the employ of
an employer that is an Affiliate of the Company.


(h)
Company may Distribute in Lump-Sum if Distributable Amount Less Than $5,000 -
The Company reserves the right to make a lump-sum distribution, notwithstanding
any other provision of this Plan, if the total Assets in the Participant’s
Account in this Plan and in the Participant’s accounts in all other plans
required under the Section 409A of the Code to be aggregated with this Plan, are
$5,000 or less at any time after the Participant ceases to be employed by the
Company.



(i)
Failure to make a Distribution Election.



(i)
2011 and Prior Years Deferrals. If, with respect to any election to defer
compensation for 2011 or any prior year, a Participant fails to make a proper
election with respect to the distribution of such deferred compensation, such
amount will be distributed in a lump sum on the thirtieth day following the
Participant’s Separation from Service.



(ii)
Deferrals for 2012 through 2018. If, with respect to any election to defer
compensation for 2012 or any subsequent year through 2018, a Participant fails
to make a proper election with respect to the distribution of such deferred
compensation, such amount will be distributed in accordance with the prior
year’s election (but not any election in place for a year prior to 2012). In the
event that no valid election is on file, such amount will be distributed in a
lump sum on the date specified in Subparagraph 6(b) (i).



(iii)
2019 and Beyond Deferrals. If, with respect to any election to defer
compensation for 2019 or any subsequent year, a Participant fails to make a
proper election with respect to the distribution of such deferred compensation,
such amount will be distributed in a lump sum six months following Separation
from Service.



(j)
Distribution in Case of Certain Tax Events - If, with respect to any
Participant, the Plan fails to meet the requirements of the Code with respect to
the deferral of tax liability, the Company may accelerate distribution from a
Participant’s Account amounts sufficient to meet such Participant’s resulting
Federal, State, Local and/or Foreign tax liability (including any interest and
penalties).



7.    ASSIGNMENT. No benefit under the Plan shall in any manner or to any extent
be assigned, alienated, or transferred by any Participant or Beneficiary under
the Plan or subject to attachment, garnishment or other legal process.




15

--------------------------------------------------------------------------------







8    PLAN DOES NOT CONSTITUTE AN EMPLOYMENT AGREEMENT. This Plan shall not
constitute a contract for the continued employment of any Participant by the
Company. The Company reserves the right to modify a Participant’s compensation
at any time and from time to time as it considers appropriate and to terminate
their employment for any reason at any time notwithstanding this Plan.


9.    AMENDMENT OR TERMINATION OF THE PLAN BY THE COMPANY. The Company may, in
its sole discretion and by action of its Board of Directors or the Committee,
amend, modify or terminate this Plan at any time, provided, however, that no
such amendment, modification or termination shall adversely affect the right of
a Participant in respect of Deferred Compensation previously earned by them
which has not been paid, unless such Participant or their legal representative
shall consent to such change; and no such amendment, modification or termination
shall entitle any Participant to an acceleration of any distributions from this
Plan. Provided, further, that notwithstanding any other provision of this Plan,
upon the occurrence of a Change in Control, the earnings credit calculated
pursuant to Paragraph 5 may not be reduced below the prime commercial lending
rate described in Subparagraph 5(b).


10.    WHAT CONSTITUTES NOTICE. Any notice to a Participant, Beneficiary or
legal representative hereunder shall be given either by delivering it or by
depositing it in the United States mail, postage prepaid, addressed to their
last known address. Any notice to the Company or the Committee hereunder
(including the filing of election and designation forms) shall be given either
by delivering it, or depositing it in the United States mail, postage prepaid,
to the Company‘s Corporate Secretary, Public Service Enterprise Group
Incorporated, 80 Park Plaza, P.O. Box 1170, Newark, New Jersey 07102.


11.    ADVANCE DISCLAIMER OF ANY WAIVER ON THE PART OF THE COMPANY. Failure by
the Company to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of any such term, covenant or
condition, nor shall any waiver or relinquishment of any right or power
hereunder at any one or more times be deemed a waiver or relinquishment of any
such right or power at any other time or times.


12.    EFFECT ON INVALIDITY OF ANY PART OF THE PLAN. The invalidity or
unenforceability of any provision hereof shall in no way affect the validity or
enforceability of any other provision.


13.    PLAN BINDING ON ANY SUCCESSOR OWNER. Except as otherwise provided herein,
this Plan shall inure to the benefit of and be binding upon the Company, its
successors and assigns, including but not limited to any corporation which may
acquire all or substantially all of the Company’s assets and business or with or
into which the Company may be consolidated or merged.




16

--------------------------------------------------------------------------------





14.    LAWS GOVERNING THIS PLAN. Except to the extent federal law applies, this
Plan shall be governed by the laws of the State of New Jersey. This Plan is
specifically intended to comply with the provisions of The American Jobs
Creation Act of 2004 (the “AJCA”) and Section 409A of the Code and it shall
automatically incorporate all applicable restrictions of the AJCA, the Code and
its related regulations, and the Company will amend the Plan to the extent
necessary to comply with those requirements. The timing under which a
Participant will have a right to receive any payment under this Plan will be
deemed to be automatically modified, and a Participant’s rights under the Plan
limited to conform to any requirements under, the AJCA, the Code and its related
regulations.
15.    MISCELLANEOUS. The masculine pronoun shall mean the feminine wherever
appropriate.




17